 



Exhibit 10.1
TRANSITION SERVICES AGREEMENT
     This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
March 21, 2008, by and between HealthMarkets, Inc., a Delaware corporation (the
“Company”), and Troy A. McQuagge (“Consultant”). Except as otherwise defined
herein, certain words or phrases used herein with initial capital letters shall
have the meaning set forth in Section 17 of hereof.
     WHEREAS, the Company and Consultant are parties to an Employment Agreement
dated April 4, 2006 (the “Prior Agreement”), and the Company and Consultant
desire to enter into this Transition Services Agreement which will supersede the
Prior Agreement;
     WHEREAS, the Company and Consultant are parties to a Nonqualified Stock
Option Agreement dated June 26, 2006, as amended (the “Option Agreement”);
     WHEREAS, the Company and Consultant are parties to a Stock Option Agreement
dated March 16, 2005 (the “Rollover Options Agreement”);
     WHEREAS, the Company and Consultant are parties to a Stockholders Agreement
(as defined in Section 17(d));
     WHEREAS, the Company believes that Consultant’s expertise and knowledge
will enhance the Company’s business;
     WHEREAS, the Company desires to retain the services of Consultant following
his departure from employment with the Company, and Consultant wishes to provide
such services to the Company under the terms and conditions of this Agreement
for a transition period, commencing on the Effective Date; and
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
     1. Services.
          (a) Independent Consultant. In connection with Consultant’s departure
from employment with the Company, and the Company’s acceptance of Consultant’s
resignation of employment effective as of March 21, 2008, subject to Consultant
executing the Release Agreement, attached hereto as Schedule A (the “Release”),
within 21 days after the end of Consultant’s employment with the Company, and
not revoking the Release prior to the expiration of the Revocation Period (as
defined in the Release Agreement), the Company shall retain Consultant on a
non-exclusive basis with respect to the business of the Company and its
subsidiaries to perform the following transition services: (i) provide
assistance and advice to the Chief Executive Officer and the Chief Operating
Officer of the Company, as requested; (ii) review and evaluate current marketing
practices and standards of the Company and its affiliates; (iii) provide advice
regarding marketing “best practices”; (iv) make recommendations regarding
current marketing practices and standards and potential modifications and
improvements; (v) consult with and evaluate current marketing personnel;
(vi) make recommendations regarding

 



--------------------------------------------------------------------------------



 



current marketing personnel and potential modifications and improvements to
staffing; (vii) provide other services related to the marketing practices of the
Company and its affiliates as may be mutually agreed upon by the Company and
Consultant from time to time (the “Services”). Consultant hereby accepts such
engagement with the Company, upon the terms and conditions set forth herein, for
the Term, as defined in Section 2, and shall perform the Services and such other
duties as may be mutually agreed upon by the Chief Executive Officer of the
Company and Consultant. Consultant shall make himself available to provide the
Services for approximately 60 hours per quarter. Consultant’s Services requested
by the Company and provided by Consultant in excess of 60 hours per quarter
during the Term shall be invoiced by Consultant to the Company for payment to
Consultant at an hourly rate of $500.00 per hour. Consultant agrees to keep
accurate and timely records of actual hours spent performing such Services
hereunder during each month of the Term and to submit a copy of such records to
the Company promptly after the end of each month. Consultant shall perform the
Services in a competent and professional manner and upon the terms and subject
to the conditions set forth in this Agreement.
          (b) Director. On or after the Effective Date, the Company will appoint
Consultant to the Board of Directors of the Company (the “Board”) as a member of
the Board (a “Director”), and during the Term will nominate him for election to
the Board by the Company’s stockholders at future annual stockholders’ meetings.
Consultant acknowledges and agrees, that except as otherwise provided in
Section 3, he will not be entitled to any other remuneration for his service as
a Director of the Board. Consultant further acknowledges and agrees that
services provided to the Company in his capacity as a Director will not count
against the number of hours he has agreed to make himself available to the
Company as a Consultant pursuant to Section 1(a) above.
          (c) HIPAA Business Associate Agreement. Prior to the commencement of
the Services hereunder, Consultant shall execute a HIPAA Business Associate
Agreement in the form attached hereto as Schedule C.
     2. Term. The term of this Agreement shall commence on the first business
day following the Release Effective Date (as defined in Section 7(f) of the
Release) (the “Effective Date”) and shall end on the second anniversary of the
Effective Date (the “Term”); provided, however, that to the extent Consultant
has not signed the Release with all periods for revocation expired, as provided
in the Release, this Agreement shall be null and void ab initio and of no force
or effect, and Consultant acknowledges and agrees that Consultant will forfeit
his right to receive any of the payments and benefits provided for herein and
pursuant to the terms of the Prior Agreement.
     3. Compensation. The Company and Consultant agree that for purposes of
determining Consultant’s entitlements from and obligations to the Company, it is
agreed that Consultant’s departure and resignation of employment from the
Company will be treated no less favorably than a termination pursuant to
Section 10 of the Prior Agreement, entitling Consultant to the compensation
payments and benefits as set forth in this Section 3. Subject to the terms and
conditions of Section 2 hereof, during the Term, Consultant shall be entitled
to:
          (a) commencing on the first payroll date following the Effective Date,
receive from the Company $900,000.00 per annum, such amount to be payable in
equal bi-weekly

2



--------------------------------------------------------------------------------



 



installments payable for the duration of the Term, and each payment shall be a
separate payment and not one of a series of payments for purposes of
Section 409A of the Code, subject to the terms and conditions of this Agreement;
          (b) to the extent the Board authorizes payment of annual bonus awards
to the employees of the Company for the Company’s 2007 fiscal year, receive from
the Company payment of Consultant’s annual bonus award for such fiscal year,
which shall be paid to Consultant in a single lump sum payment as soon as
practicable following the Board’s determination of such amount but in no event
later than March 15, 2008; and
          (c) notwithstanding any provision in the terms of the Prior Agreement
or the Option Agreement to the contrary, to the extent not previously vested,
cancelled or expired, during the Term, Consultant’s Options (as such term is
defined in the Option Agreement) shall continue to vest during the Term, in
accordance with the vesting schedule set forth in Section 4 of the Option
Agreement, and shall continue to be subject to the provisions set forth in the
Option Agreement. Shares of the Company’s Class A-1 common stock acquired on
exercise of any Option or any Company Stock Option (as such term is defined in
Section 8(a)(ii) of the Prior Agreement) will be subject to the terms and
conditions of the Stockholders’ Agreement. The Company and Consultant
acknowledge that they will agree to provide the Company with the right to
require Consultant and executives of the Company to waive any registration
rights with regard to such shares upon an IPO, in which case the Company will
implement an IPO bonus plan in cash, stock or additional options to compensate
for the loss of liquidity of Consultant’s and the executives of the Company.
          (d) In the event that Consultant dies while any payments are still
payable to Consultant under this Section 3, all such unpaid amounts shall be
paid in the form of a lump sum cash payment equal to the remaining unpaid
amounts, not later than the tenth (10th) business day following Consultant’s
death, to the person(s) designated by Consultant in a written statement provided
by Consultant to the Company prior to Consultant’s death setting forth the name
and contact information of such person(s), or, if no such person is designated
by Consultant prior to his death, to Consultant’s beneficiary as named on
Consultant’s beneficiary form(s) pursuant to the Company’s 401(k) and Savings
Plan, or, if no such beneficiary is so named under such plan, then to
Consultant’s estate.
     4. Benefits. (a) During the Term, Consultant shall be entitled to
participate in the Company’s group health plans at the level of participation
and coverage in effect for Consultant on Consultant’s last day as an employee of
the Company (the “Retirement Date”) (including any employee contribution
requirements) (“Coverage”), and the Company shall deduct from each payment
payable to Consultant pursuant to Section 3(a), the amount of any contributions
necessary to maintain such coverage for such period based on any employee
contribution requirement in effect during the period of such coverage for the
Company’s employees generally based on Consultant’s Coverage. For the avoidance
of doubt, Consultant and the Company agrees that the Company’s long-term
disability plan shall not be regarded as a group health plan, and Consultant
further agrees that he will not be entitled to continued participation in the
Company’s long-term disability plan after the Retirement Date.

3



--------------------------------------------------------------------------------



 



          (b) During the Term, Consultant shall be entitled to participate in
the Company’s group life and other life insurance plans at the level of
participation and coverage in effect for Consultant immediately prior to the
Retirement Date (including any employee contribution requirements), and the
Company shall deduct from each payment payable to Consultant pursuant to
Section 3(a), the amount of any employee contributions necessary to maintain
such coverage for the Term, based on any such contributions which were in effect
immediately prior to such termination, in accordance with Section 409A of the
Code.
          (c) Upon the expiration of the Term, Consultant shall be entitled to
continued participation in the Company’s group health plans at the level of
participation and coverage in effect for Consultant (including any contribution
requirements applicable to Consultant) as of the Retirement Date for the number
of months equal to the period of continuation coverage Consultant would have
been entitled to pursuant to Section 4980B of the Code (“COBRA”) following the
Retirement Date (the “COBRA Period”), and during the COBRA Period, Consultant
shall make a payment to the Company in an amount equal to the monthly premium
payments required to maintain such coverage on the first day of each calendar
month commencing with the first calendar month next succeeding the last month of
the Payment Period.
          (d) Upon the expiration of the COBRA Period, the Company will, at
Consultant’s sole cost and expense, such cost not to exceed 120% of the
then-current cost of COBRA, obtain coverage comparable to the coverage provided
to Consultant under the Company’s group health plans at the level of
participation and coverage in effect for Consultant as of the Retirement Date;
provided, however, that if Consultant elects to obtain coverage by selecting
from a then-currently marketed plan by the Company on a guaranteed issue basis,
such coverage selected by Consultant shall be at Consultant’s sole cost and
expense and will be in lieu of the Company’s obligations to make comparable
group coverage available to Consultant. Subject to Section 4(e) below, coverage
under this Section 4(d) shall continue, at Consultant’s sole cost and expense,
until the earliest date that (x) Consultant becomes eligible for medicare or any
such program that is substantially similar to medicare in effect in the future
or (y) Consultant attains age 65. Consultant shall make a payment to the Company
in an amount equal to the monthly premium payments required to maintain coverage
on the first day of each calendar month commencing with the first calendar month
next succeeding the last month of the COBRA Period.
          (e) Except as otherwise provided by applicable law or this
Section 4(e), notwithstanding anything in this Section 4 to the contrary,
Consultant’s coverage under (i) the Company’s group health and life insurance
plans during or following expiration of the Term or (ii) any comparable coverage
obtained by the Company in accordance with Section 4(d) will terminate on the
earlier of: (A) when Consultant becomes eligible for coverage under any employee
benefit plan made available by an employer of Consultant and covering the same
type of benefits or (B) Consultant’s death: provided, however, that in the event
of Consultant’s death at any time during the Term or during the COBRA Period
where Consultant is participating in the Company’s group health plans in
accordance with Section 4(b) or 4(c) of this Agreement, Consultant’s eligible
dependents shall be eligible for continuation coverage under the Company’s group
health plans in accordance with the provisions of such plans and applicable law,
and in the event of Consultant’s death at any time after the expiration of the
COBRA Period where Consultant is receiving coverage in accordance with Section
4(d) of this Agreement,

4



--------------------------------------------------------------------------------



 



Consultant’s eligible dependents entitlement to coverage pursuant to the terms
of Section 4(d) shall terminate on the last day of the month of Consultant’s
death. Consultant shall notify the Company within thirty (30) days after
becoming eligible for coverage of any such benefits.
          (f) Any benefits to be provided pursuant to this Section 4 through
reimbursement of Consultant’s incurred expense will be reimbursed promptly after
Consultant submits evidence of the incurrence of such expense, which
reimbursement in no event will be later than the end of the year following the
year in which Consultant incurs the expense, and each provision of a benefit
pursuant to this Section 4 shall be considered a separate payment and not one of
a series of payments for purposes of Section 409A of the Code. Any expenses
reimbursed by the Company in no event will affect the amount of expenses
required to be reimbursed by the Company in any other taxable year.
     5. Reimbursement of Expenses. The Company shall reimburse Consultant for
all reasonable and documented out-of-pocket expenses incurred by Consultant in
furtherance of his performance of the Services in accordance with the expense
policy of the Company. Any such reimbursement shall be for payments incurred by
Consultant prior to the end of the Term, and such reimbursement shall be made
not later than December 31st of the year following the year in which Consultant
incurs the expense. In no event will the amount of expenses so reimbursed by the
Company in one year affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year. Each provision of
reimbursement pursuant to this Section 5 shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A of the Code.
     6. Records. Consultant shall maintain complete, true and correct records
relating to all Services performed under this Agreement for a period of at least
seven (7) years or such longer period as may be required by law or regulations.
Consultant will provide to the Company, at the Company’s request and at no cost
to the Company, copies of documents supporting all fees and expenses invoiced to
the Company.
     7. No Agency. The parties expressly intend and agree that Consultant shall
not be, and shall not hold himself out as being, an agent of the Company.
Consultant shall have no authority to bind the Company to any agreement or
obligation, express or implied.
     8. Audit. The Company will also have the right, at the Company’s expense
and from time to time during the Term of this Agreement and thereafter, to audit
all records of Consultant in connection with fees and expenses invoiced to the
Company.
     9. Taxes. (a) The Company will withhold from any amounts payable or
transfer made under any compensation or other amount owing to Consultant under
this Agreement all applicable federal, state, city or other withholding taxes as
the Company is required to withhold pursuant to any law or government regulation
or ruling.
          (b) Consultant acknowledges and agrees that the Company has not made
any representations to Consultant regarding the tax consequences of any amounts
to be received by Consultant pursuant to this Agreement. Consultant agrees to
pay any federal, state or other taxes, if any, which are required by law to be
paid with respect to payments made to Consultant

5



--------------------------------------------------------------------------------



 



under this Agreement. Consultant, in his individual capacity and for
Consultant’s heirs, executors, personal representatives, administrators,
successors, and assigns, further agrees to indemnify, defend, and hold harmless
the Company and each of its subsidiaries and affiliates from and against any and
all claims, demands, deficiencies, levies, assessments, executions, judgments,
or recoveries by any governmental entity against any of the Company and each of
its subsidiaries and affiliates for any amounts claimed due on account of this
Agreement or pursuant to claims made under any federal, state or other tax laws
and any costs, expenses, or damages sustained by any of the Company and each of
its subsidiaries and affiliates by reason of any such claims, including without
limitation any amounts paid by any of the Company and each of its subsidiaries
and affiliates as taxes, attorneys’ fees, deficiencies, levies, assessments,
fines, penalties, interest, or otherwise. The Company shall have no
responsibility for any of Consultant’s debts, liabilities or other obligations,
or for the intentional, reckless, negligent or unlawful acts or omissions of
Consultant.
     10. Termination.
          (a) Termination of Service as a Consultant. If, prior to the
expiration of the Term, Consultant’s services with the Company is terminated by
the Company or Consultant for any reason, Consultant agrees that, if requested
by the Company, he will execute and deliver to the Company a release of claims
against the Company in a form reasonably satisfactory to the Company (the
“Consulting Release”) within 21 days after termination of Consultant’s services.
Consultant’s Options shall be subject to the provisions set forth in the Option
Agreement and the Rollover Options Agreement, as applicable. Shares of the
Company’s Class A-1 common stock acquired on exercise of any Option or any
Company Stock Option (as such term is defined in Section 8(a)(ii) of the Prior
Agreement) will be subject to the terms and conditions of the Stockholders’
Agreement. The Company and Consultant acknowledge that they will agree to
provide the Company with the right to require Consultant and executives of the
Company to waive any registration rights with regard to such shares upon an IPO,
in which case the Company will implement an IPO bonus plan in cash, stock or
additional options to compensate for the loss of liquidity of Consultant’s and
the executives of the Company.
          (b) Call Right. Upon termination of Consultant’s services with the
Company or any of its Subsidiaries for any reason prior to an IPO, the Company
will have the right to purchase any of Consultant’s shares of the Company’s
Class A-1 common stock, in accordance with the terms and conditions of the
Stockholders Agreement.
          (c) Return of Materials Upon Termination of Agreement. Upon
termination of Consultant’s services with the Company for any reason or no
reason, Consultant will promptly deliver to the Company originals and copies of
all materials, property, documents, data and other information developed or
created in connection with the performance of the Services, belonging to the
Company or pertaining to any Confidential Information (as defined below).
Consultant shall not retain any Confidential Information unless specifically
authorized to do so in writing by the Company. Consultant shall not remove from
the Company’s premises or otherwise transfer in any way, including without
limitation by electronic means, any materials, property, documents or other
information, or any reproduction or excerpt thereof, belonging to the Company or
containing or pertaining to any such Confidential Information.

6



--------------------------------------------------------------------------------



 



          (d) Resignation from All Positions. Upon the termination of
Consultant’s services with the Company for any reason, unless otherwise
requested by the Board, Consultant shall immediately resign from his position as
Consultant of the Company and any other entities with respect to which the
Company has requested Consultant to perform services as an independent
consultant. Consultant hereby agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon termination of his services,
regardless of when or whether he executes any such documentation.
     11. Certain Additional Payments by the Company. Anything in this Agreement
to the contrary notwithstanding, in the event that it is determined (as
hereafter provided) that any payment (other than the Gross-Up Payments provided
for in this Section 11 and Schedule B attached hereto) or distribution by the
Company, its Subsidiaries or any of its affiliates to or for the benefit of
Consultant, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then Consultant will be entitled to receive an
additional payment or payments (collectively, a “Gross-Up Payment”) (subject to
Paragraph 7 of Schedule B attached hereto with respect to any transaction other
than the Merger); provided, however, that no Gross-Up Payment will be made with
respect to the Excise Tax, if any, attributable to (i) any incentive stock
option, as defined by Section 422 of the Code (“ISO”) granted prior to the
execution of this Agreement, or (ii) any stock appreciation or similar right,
whether or not limited, granted in tandem with any ISO described in clause (i).
The Gross-Up Payment will be in an amount such that, after payment by Consultant
of all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax imposed upon the Gross-Up Payment, Consultant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment. For purposes of determining the amount of the Gross-Up Payment,
Consultant will be considered to pay (1) federal income taxes at the highest
rate in effect in the year in which the Gross-Up Payment will be made and
(2) state and local income taxes at the highest rate in effect in the state or
locality in which the Gross-Up Payment would be subject to state or local tax,
net of the maximum reduction in federal income tax that could be obtained from
deduction of such state and local taxes. The obligations set forth in this
Section 11 will be subject to the procedural provisions described in Schedule B
attached hereto. Notwithstanding any other provision of this Section 11 or
Schedule B to the contrary, all taxes described in this Section 11 and
Schedule B shall be paid or reimbursed no later than the end of the year
following the year in which the applicable taxes are remitted or, in the case of
reimbursement of expenses incurred due to a tax audit or litigation to which
there is no remittance of taxes, no later than the end of the year following the
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation in accordance with Treasury
Regulation Section 1.409A-3(i)(v). Any expenses, including interest and
penalties assessed on the taxes described in

7



--------------------------------------------------------------------------------



 



this Section 11 or Schedule B, incurred by Executive shall be reimbursed
promptly after Executive submits evidence of the incurrence of such expenses,
which reimbursement in no event will be later than the end of the year following
the year in which Executive incurs the expense, and each provision of
reimbursements pursuant to this Section 11 shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code. Any expense reimbursed by the Company in no event will affect the amount
of expenses required to be reimbursed by the Company in any other taxable year.
     12. Confidentiality.
          (a) Consultant acknowledges that in the course of his service as
Consultant with the Company, he will or may have access to and become informed
of confidential or proprietary information of the Company and its Subsidiaries
(“Confidential Information”), which is a competitive asset, including, without
limitation, (i) the terms of any agreement between the Company and any employee,
customer or supplier, (ii) pricing strategy, (iii) merchandising and marketing
methods, (iv) product development ideas and strategies, (v) personnel training
and development programs, (vi) financial results, (vii) strategic plans and
demographic analyses, (viii) proprietary computer and systems software, and
(ix) any non-public information concerning the Company, its employees, suppliers
or customers. Consultant agrees that he will keep all Confidential Information
in strict confidence during the term of his service as a Consultant with the
Company and thereafter, and will never directly or indirectly make known,
divulge, reveal, furnish, make available, or use any Confidential Information
(except in the course of his regular authorized duties on behalf of the
Company). Consultant agrees that the obligations of confidentiality under this
Section 12 shall survive termination of Consultant’s service with the Company
regardless of any actual or alleged breach by the Company of this Agreement,
until and unless any such Confidential Information shall have become, through no
fault of Consultant, generally known to the public or Consultant is required by
lawful service of process, subpoena, court order, law or the rules of
regulations of any regulatory body to which he is subject to make disclosure
(after providing to the Company a copy of the documents seeking disclosure of
such information and giving the Company prompt notice upon receipt of such
documents and prior to their disclosure). All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like relating to the
Company’s business that Consultant uses, prepares or comes into contact with
during the course of Consultant’s service shall remain the sole property of the
Company and/or its affiliates, as applicable, and shall be turned over to the
Company upon termination of Consultant’s service. Consultant’s obligations under
this Section 12 are in addition to, and not in limitation of or preemption of,
all other obligations of confidentiality which Consultant may have to the
Company under general legal or equitable principles.
          (b) Except in the ordinary course of the Company’s business,
Consultant has not made, nor shall at any time following the date of this
Agreement, make or cause to be made, any copies, pictures, duplicates,
facsimiles or other reproductions or recordings or any abstracts or summaries
including or reflecting Confidential Information. All such documents and other
property furnished to Consultant by the Company or any of its Subsidiaries or
affiliates or otherwise acquired or developed by the Company any of its
Subsidiaries or affiliates shall at all times be the property of the Company.
Upon termination of Consultant’s service with the Company, Consultant will
return to the Company any such documents or other property of the

8



--------------------------------------------------------------------------------



 



Company any of its Subsidiaries or affiliates which are in the possession,
custody or control of Consultant.
          (c) Without the prior written consent of the Company (which may be
withheld for any reason or no reason), except in the ordinary course of the
Company’s business, Consultant shall not at any time following the date of this
Agreement use for the benefit or purposes of Consultant or for the benefit or
purposes of any other person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise or disclose in any
manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information.
     13. Non-Disparagement. Consultant agrees that Consultant will not make any
statements, whether oral, written, telephonic, electronic, or by or in any other
method or in any other format, that in any way disparage, damage, or undermine
the character or reputation of any of the Company’s Subsidiaries or affiliates
(collectively, the “Company Group”) or any member of management thereof;
provided, however, that Consultant may make such statements as are necessary to
comply with law. Notwithstanding the Arbitration provision set forth in
Section 19 of this Agreement, the Company may resort to a court of equity to
enforce this Section 13 of the Agreement by injunctive relief. In the event of a
breach or threatened breach of this Section 13, the Company may also suspend any
payments due under this Agreement pending the outcome of litigation and/or
arbitration regarding such alleged breach of this Agreement by Consultant. The
parties agree that this Section 13 is a material inducement to the Company
entering into this Agreement. Additionally, the parties agree that the Company
may enforce this Section 13 without posting a bond and without giving notice to
the maximum extent permitted by law.
     14. Covenant Not to Compete; Covenant Not to Solicit. For a period
commencing on the Retirement Date and ending on the second anniversary thereof
(the “Restricted Period”), Consultant acknowledges and agrees that he will not,
directly or indirectly, individually or on behalf of any other person or entity:
          (a) engage in any activity that can be reasonably expected to result
in a competitive harm to the Company or any of the Company Group in any region
of the United States in which the business of the Company Group is being
conducted; or
          (b) solicit for hire, hire or employ (whether as an officer, director
or insurance agent) any person who is an employee or independent contractor of
any member of the Company Group or has been an employee or independent
contractor of any member of the Company Group at any time during the six-month
period prior to the Retirement Date or solicit, aid or induce any such person to
leave his or her employment with any member of the Company Group to accept
employment with any other person or entity.
          (c) Consultant’s ownership of less than one percent (1%) of any class
of stock in a publicly-traded corporation shall not be deemed a breach of this
Section 14.
          (d) Consultant acknowledges and agrees that a violation of the
foregoing provisions of Sections 12, 13 or 14 would result in material detriment
to the Company and would cause irreparable harm to the Company, and that the
Company’s remedy at law for any such

9



--------------------------------------------------------------------------------



 



violation would be inadequate. In recognition of the foregoing, Consultant
agrees that, in addition to any other relief afforded by law or this Agreement,
including damages sustained by a breach of this Agreement and without the
necessity or proof of actual damages, the Company shall have the right to
enforce this Agreement by specific remedies, which shall include, among other
things, temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages and injunctions all shall be proper
modes of relief and are not to be considered as alternative remedies.
     15. Proprietary Rights.
          (a) All results of any Services performed under this Agreement,
including without limitation any and all plan or product design, software
(including object and source code), deliverables, computer system designs,
documentation, know-how, trade secrets, inventions (whether or not patentable or
reduced to practice), discoveries, methods, improvements, processes,
developments, works of authorship, materials, or data that Consultant makes,
conceives, or devises, either solely or jointly, as a result of Services
performed hereunder (whether or not such service is completed) (collectively,
the “Work Product”), shall be deemed to be a work made for hire and made in the
course of the Services rendered hereunder.
          (b) All right, title, and interest in and to the Work Product shall
vest in the Company, and Consultant shall have no right, title, or interest in
or to such Work Product. To the extent that title to any Work Product may not,
by operation of law, vest in the Company or such Work Product may not be
considered work made for hire, all rights, title and interest therein are hereby
irrevocably assigned to the Company. All Work Product shall belong exclusively
to the Company, with the Company having the right to obtain and to hold in its
own name, copyrights, registrations or such other protection as may be
appropriate to the subject matter, and any extensions and renewals thereof.
Consultant agrees to give the Company and any person designated by the Company,
reasonable assistance, in connection with any efforts by the Company to perfect
the rights defined in this Section 15(b). Such assistance shall include, without
limitation, Consultant’s assistance in the preparation of, and the execution of,
any papers that the Company may deem necessary or helpful for the Company to
obtain, at the Company’s expense, any patents, copyrights, trademarks or other
proprietary rights. The Company shall reimburse Consultant for reasonable and
documented out-of-pocket expenses incurred by Consultant under this provision,
in accordance with Section 5 hereof.
          (c) Unless otherwise requested by the Company, upon the completion of
the Services to be performed hereunder or upon the earlier termination of
Consultant’s services with the Company, Consultant shall immediately turn over
to the Company all Work Products developed hereunder. All Work Product reduced
to tangible form shall bear the Company’s copyright and trade secret notices, or
such other proprietary notice as the Company may specify.
     16. Consultant Warranties. Consultant warrants that:
          (a) Consultant has full rights and authority to execute, deliver and
perform his obligations under this Agreement.

10



--------------------------------------------------------------------------------



 



          (b) During the Term of this Agreement, all Services will be performed
in accordance with the highest professional standards and in accordance with
this Agreement.
          (c) The Company shall receive free, good and clear title to all Work
Product provided under this Agreement.
          (d) No Work Product provided hereunder, or process or methodology used
in performing the Services, infringes or shall infringe on any third party
intellectual property right or contractual right.
          (e) Consultant shall comply with all applicable federal, state and
local laws, regulations, and ordinances, and the Company’s standards and
specifications (as communicated in writing to Consultant), in the performance of
its obligations hereunder.
          (f) Consultant hereby represents to the Company that Consultant is not
subject to any employment agreement, non-competition agreement, non-disclosure
agreement or other agreement, covenant, understanding or restriction that would
prohibit Consultant from executing this Agreement or providing services
hereunder, or which would in any manner limit or affect his obligations
hereunder. Consultant further represents to the Company that he has disclosed
his relationship with the Company to any other person or entity to whom
Consultant may be required to disclose in accordance with the terms of any
agreement or understanding, implied or otherwise.
     17. Definitions.
          (a) “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time, including any rules and regulations promulgated
thereunder, along with Treasury and IRS interpretations thereof. Reference to
any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.
          (b) “IPO” has the meaning specified in the Stockholders Agreement.
          (c) “Merger” means that certain transaction pursuant to the Agreement
and Plan of Merger, dated September 15, 2005 by and among the Company and the
other parties thereto.
          (d) “Stockholders Agreement” means the Stockholders Agreement by and
among investment funds affiliated with The Blackstone Group, L.P., Goldman Sachs
& Co. and DLJ Merchant Banking Partners IV, L.P., the Company, Consultant, and
other signatories dated as of April 5, 2006, as may be amended from time to
time.
          (e) “Subsidiary” means any entity, corporation, partnership (general
or limited), limited liability company, firm, business organization, enterprise,
association or joint venture in which the Company directly or indirectly
controls ten percent (10%) or more of the voting interest.
     18. Indemnity.

11



--------------------------------------------------------------------------------



 



          (a) Consultant agrees to indemnify, defend, and hold harmless the
Company and its parents, subsidiaries, affiliates, officers, directors, and
employees, from any and all claims, actions, liabilities, losses, damages, costs
and expenses (including, but not limited to, reasonable attorneys’ fees) to the
extent based on:
     (i) infringement of any patent, copyright, trademark, trade secret or other
third party intellectual property right or contractual right based on any Work
Product or deliverable furnished to the Company by Consultant pursuant to the
terms of this Agreement or the use thereof by the Company;
     (ii) any breach of this Agreement by Consultant; and
     (iii) personal injury or damage to property arising out of the fault or
negligence of Consultant.
          (b) The Company will indemnify Consultant (and his legal
representative or other successors) to the fullest extent permitted (including a
payment of expenses in advance of final disposition of a proceeding) by
applicable law, and Consultant shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives (including
but not limited to any judgment entered by a court of law) at the time such
costs, charges and expenses are incurred or sustained, in connection with any
action, suit or proceeding to which Consultant (or his legal representatives or
other successors) may be made a party by reason of his having been employed by
the Company or by reason of his being or having been a director, officer or
employee of the Company, or any Subsidiary of the Company, or his serving or
having served any other enterprise as a director, officer or employee at the
request of the Company, and to the extent the Company maintains such an
insurance policy or policies, Consultant shall be covered by such policy or
policies, in accordance with its or their terms to the maximum extent of the
coverage available for any Company officer or director. Consultant’s rights
under this Section 18(b) shall continue without time limit for so long as he may
be subject to any such liability, whether or not the Term may have ended.
     19. Arbitration. (a) The Company and Consultant agree that, except for
injunctive relief sought by the Company to enforce Sections 10, 11, 12, 13, 14,
15 or 18 of this Agreement, any controversy or claim (including all claims
pursuant to common and statutory law) relating to or arising from this Agreement
or arising out of or relating to the subject matter of this Agreement shall be
resolved exclusively through binding arbitration. The arbitration shall be
administered by a panel of three neutral arbitrators (the “Panel”) admitted to
practice law in Texas for ten years or more chosen by agreement of the Parties,
or, if no agreement can be reached, in accordance with the American Arbitration
Association Rules, or any successor thereto. Any such arbitration proceeding
shall take place in Dallas County, Texas. The arbitration proceeding and all
related documents will be confidential, unless disclosure is required by law.
The Panel will have the authority to award the same remedies, damages, and costs
that a court could award, including but not limited to the right to award
injunctive relief in accordance with the other provisions of this Agreement. The
Panel shall issue a written reasoned award explaining the decision, the reasons
for the decision, and any damages awarded. The

12



--------------------------------------------------------------------------------



 



Panel’s decision will be final and binding. The judgment on the award rendered
by the Panel may be entered in any court having jurisdiction thereof. This
provision can be enforced under the Federal Arbitration Act. The Panel shall
determine the prevailing party in the arbitration. The Panel shall be permitted
to award only those remedies in law or equity that are requested by the parties,
appropriate for the claims and supported by credible, relevant evidence.
          (b) Subject to the terms and any exceptions provided in this
Agreement, the parties each waive the right to a jury trial and waive the right
to adjudicate their disputes under this Agreement outside the arbitration forum
provided for in this Agreement. All controversies, claims, or disputes,
including any representative claims against the Company and/or related third
parties, shall be resolved by binding arbitrations only on an individual basis.
There shall be no right or authority for any claims to be arbitrated on a class
action or consolidated basis, it being expressly acknowledged by Consultant that
he waives the right to file, participate in, or be a member of any class action
lawsuit, representative action, or class arbitration. The Panel shall not allow
Consultant to serve as a representative, as a private attorney general, or in
any other representative capacity for others in the arbitration. It is an
indispensable condition of the arbitration that there will be no class
arbitration.
          (c) As the sole exception to the exclusive and binding nature of the
arbitration commitment set forth above, the parties agree that the Company shall
have the right to initiate an action in a court of competent jurisdiction in
order to request temporary, preliminary, and permanent injunctive or other
equitable relief, in accordance with Section 20 of this Agreement; provided,
however, that nothing in this Section should be construed to constitute a waiver
of the parties’ rights and obligations to arbitrate regarding matters other than
those specifically addressed in this Section 19.
          (d) The Company will pay the arbitration fees and expenses, less any
filing fees. Consultant agrees to submit to the Company written evidence of all
such expenses incurred on a monthly basis which reimbursement in no event will
be later than the end of the year following the year in which Consultant incurs
the expense, and each provision of reimbursement pursuant to this Section 19(d)
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Code. Any expenses reimbursed by the Company in
no event will affect the amount of expenses required to be reimbursed by the
Company in any other taxable year. Otherwise, each party shall be solely
responsible for its/her/his own costs and attorneys’ fees, unless otherwise
awarded by the Panel.
          (e) Should a court of competent jurisdiction determine that the scope
of the arbitration and related provisions of this Agreement are too broad to be
enforced as written, the parties intend that the court reform the provision in
question to such narrower scope as it determines to be reasonable and
enforceable, except for Section 19(b) above, which is an indispensable condition
of the arbitration clauses set forth herein.
     20. Remedies. (a) Consultant and the Company agree that the covenants
contained in Sections 12, 13, 14 and 15 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to sever or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the

13



--------------------------------------------------------------------------------



 



remainder of the covenants as so amended. Consultant acknowledges and agrees
that the remedy at law available to the Company for breach of any of
Consultant’s obligations under Sections 12, 13, 14 and 15 would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
being measured in monetary terms. Accordingly, Consultant acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of
Consultant’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage without posting bond or giving notice, and Consultant hereby
submits to the jurisdiction of the courts in the State of Texas.
          (b) Consultant acknowledges that the restrictions, prohibitions, and
other provisions set forth in this Agreement are reasonable, fair, and equitable
in scope, terms, and duration, are necessary to protect the legitimate business
interests of the Company, and are a material inducement to the Company to enter
into the arrangement hereby contemplated.
     21. Governing Law; Submission to Jurisdiction. Except as provided in
Section 19 hereof, this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, provided that
provisions of Delaware law requiring application of the law of any other
jurisdiction shall be disregarded. Each of Consultant and the Company hereby
submits to the exclusive jurisdiction of (i) the Texas state courts having
general trial jurisdiction in and for Dallas County, Texas and (ii) the United
States District Court for the Northern District of Texas, in each case for the
purposes of all legal proceedings arising out of or relating to the Agreement.
Each of Consultant and the Company irrevocably waives, to the fullest extent
permitted by law, any objection which either Party may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum. Notwithstanding any of the foregoing, this Section 21 shall
in all respects be subject to the provisions set forth in Section 19 of this
Agreement regarding arbitration.
     22. Amendments. No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in writing and signed by the parties
hereto, and no course of conduct or failure or delay in enforcing the provisions
of this Agreement shall affect the validity, binding effect or enforceability of
this Agreement.
     23. Successors and Assigns. (a) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company or of any Subsidiary or any division or business unit thereof for which
Consultant performs Services (and any such successor, the “Successor”),
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company or of any Subsidiary or any division or
business unit thereof for which Consultant performs services whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter

14



--------------------------------------------------------------------------------



 



be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable, transferable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
Consultant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 23(a) and 23(b). Without limiting the generality or effect
of the foregoing, Consultant’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Consultant’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 23(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.
     24. Code Section 409A. It is intended that any amounts payable under this
Agreement and the Company’s and Consultant’s exercise of authority or discretion
hereunder shall comply with the provisions of Section 409A of the Code and the
treasury regulations relating thereto so as not to subject Consultant to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Code Section 409A. In furtherance of this interest, to the extent that any
provision hereof would result in Consultant being subject to payment of the
additional tax, interest and tax penalty under Code Section 409A, the parties
agree to amend this Agreement in order to bring this Agreement into compliance
with Code Section 409A; and thereafter interpret its provisions in a manner that
complies with Section 409A of the Code. Reference to Section 409A of the Code is
to Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of Treasury or
the Internal Revenue Service.
     25. Entire Agreement. This Agreement (including any attached Schedules),
the Option Agreement, Rollover Options Agreement and the Stockholders Agreement
set forth the complete understanding of the parties with respect to the
engagement of Consultant’s services following the Retirement Date and supersedes
any and all prior or contemporaneous communications, discussions, agreements,
understandings, promises, and/or representations made by either party to the
other, whether oral, written, or in any other form (including, without
limitation, the Prior Agreement), which may have related to the subject matter
hereof, not expressly included herein.
     26. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.
     27. Notices. All notices, requests, demands and other communications
provided for herein shall be in writing, shall be delivered by hand, mailed by
registered or certified first class mail, return receipt requested, postage
prepaid or by telecopier or overnight courier (with proof

15



--------------------------------------------------------------------------------



 



of delivery requested), shall be deemed given when received and shall be
addressed to the parties hereto at their respective address listed below or to
such other persons or addresses as the relevant party shall designate as to
itself or himself from time to time in writing delivered in like manner:
          If to the Company, to:
HealthMarkets, Inc.
9151 Boulevard 26
North Richland Hills, Texas 76180
Attention: General Counsel
          If to Consultant, to:
Troy A. McQuagge
                                                            
                                                            
     28. Severability. If any provision of this Agreement is adjudged by any
court to be void or unenforceable in whole or in part, the remainder of the
Agreement shall remain valid and enforceable and the invalid portion shall be
amended only to the extent necessary to render it valid and enforceable.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid or unenforceable in any respect under
any applicable law, such invalidity or unenforceability shall not affect any
other provision, but this Agreement shall be reformed, construed and enforced as
if such invalid or unenforceable provision had never been contained herein.
     29. Waiver. A failure of either party to exercise any right provided for
herein shall not be deemed to be a waiver of any right hereunder.
     30. Survival. Sections 4(c) — 4(f), 10, 11, 12, 13, 14, 16, 18, 19, 20, 21,
22, 23, 24, 25, 26, 27, 28, 29 and this Section 30 shall survive any termination
or expiration of this Agreement.
[Signature page follows.]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, with the Company signatory listed below having been
duly authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

              Troy A. McQuagge

HEALTHMARKETS, INC.
      By:                        

17



--------------------------------------------------------------------------------



 



Schedule A
Release Agreement
     WHEREAS, HealthMarkets, Inc. a Delaware corporation and Troy A. McQuagge
(“Executive”) are parties to a Transition Services Agreement, dated March      ,
2008 (the “Transition Services Agreement”); and
     WHEREAS, the Company and Executive are parties to an Employment Agreement,
dated April 4, 2006 (the “Employment Agreement”);
     WHEREAS, Executive’s employment with the Company ended on March      , 2008
(the “Retirement Date”); and
     WHEREAS, Executive is required to sign this release within 21 days after
Executive is provided a copy of this Release Agreement in order to commencement
services pursuant to the terms of the Transition Services Agreement and be
entitled to receive the payments to be made and the benefits to be received by
Executive thereunder.
     NOW THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, Executive
agrees as follows:
     This Release is effective on Release Effective Date (as defined in Section
7(f) hereof).
     1. In consideration of the payments and promises contained in the
Transition Services Agreement and in full compromise and settlement of any of
Executive’s potential claims and causes of action relating to or arising out of
Executive’s employment relationship with the Company or the termination of that
relationship and any and all other claims or causes of action that Executive has
or may have against the Company and any HealthMarkets Affiliate (as defined
below) up to the date of execution of the release provided in this Schedule A
(the “Release”), Executive hereby knowingly and voluntarily agrees to
irrevocably and unconditionally waive and release and forever discharge the
Company and any other entity controlled by, controlling or under common control
with the Company, and their respective predecessors and successors, and their
respective associates, owners, intermediate and ultimate parent entities,
related or affiliated companies, successors-in-interest, divisions,
subsidiaries, all of its and their current and former stockholders, assigns,
agents, partners, directors, officers, employees, representatives, insurers,
reinsurers, attorneys, accountants, auditors, employee welfare benefit plans and
pension or deferred compensation plans and their trustees, administrators and
other fiduciaries, and all persons acting by, through, under, or in concert with
them, or any of them, whether in their individual or official capacities, unless
the context otherwise clearly requires (collectively, the “HealthMarkets
Affiliates”), from any and all arbitrations, complaints, claims, liabilities,
obligations, promises, sums of money, agreements, controversies, damages, manner
of action or actions, lawsuits, rights, demands, sanctions, liens, contracts,
proceedings, grievances, charges, costs (including attorneys’ fees), losses,
debts and expenses of any nature whatsoever, or by reason of any fact, matter,
cause or causes of action, whether in law or equity, or otherwise, and every
description, whether known or unknown,

A-1



--------------------------------------------------------------------------------



 



suspected or unsuspected, and specifically including any matter that may be
based on the sole or contributory negligence (whether active, passive or gross)
of any HealthMarkets Affiliate which Executive, Executive’s successors, heirs or
assigns had, now have, may have, claimed to have or any time had against the
HealthMarkets Affiliates prior to the execution of this Release or related
thereto (collectively “Claims”) and Executive agrees not to assert any such
Claims or causes of action.
     2. This complete Release of Claims includes, without express or implied
limitation, the release of all Claims or causes of action arising out of or
relating to Executive’s employer-employee relationship with HealthMarkets,
(including, but not limited to, the Employment Agreement, any severance, salary,
bonus, incentive, other compensation, vacation, sick leave, medical and life
insurance benefits, stock options or ownership, profit-sharing, and/or any
employee benefit plan under Section 401 of the Code) or the termination of that
relationship, and any other Claim, including, without limitation, all Claims of
alleged breach of express or implied written or oral contract, alleged breach of
employee handbook, alleged wrongful discharge, and tort claims, theories of
wrongful termination whether in tort or contract or in violation of public
policy, all Claims of intentional, reckless, or negligent infliction of
emotional distress; all Claims of breach of any express or implied covenant of
employment, including the covenant of good faith and fair dealing; all Claims of
interference with contractual or advantageous relations, whether prospective or
existing; all Claims of deceit or misrepresentation; all Claims of
discrimination under any federal, state, or local law, and any legal
restrictions on the Company’s right to terminate employees, or any federal,
state, local statutory or common law or other governmental statute, regulation
or ordinance, including, without limitation, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., as amended; the Older Workers’ Benefit
Protection Act; the Reconstruction Era Civil Rights Act of 1866 and 1871; §§
1981 and 1983 of Title 42 of the United States Code; the Civil Rights Act of
1964, Title VII, 42 U.S.C. §§ 2000(e) et seq.; The Civil Rights Act of 1991, 42
U.S.C. § 1981(a) et seq.; the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. as
amended; the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101-2109; the
Sarbanes-Oxley Act of 2002, as amended; the Fair Labor Standards Act, as
amended; the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001
et seq., as amended; the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et
seq., as amended; the Labor Management Relations Act, 29 U.S.C. §§ 141 et seq.,
as amended; the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq., as
amended; the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§
1961 et seq., as amended; the Sabine Pilot Doctrine; the American Jobs Creation
Act of 2004; the Texas Workforce Commission Act; Texas Labor Code §§ 21.001 et
seq., as amended; the Texas Pay Day Law; Texas Labor Code §§ 61.001 et seq., as
amended; and/or the Texas Worker’s Compensation Discrimination Law; Texas Labor
Code §§ 451.001 et seq., as amended; all Claims of defamation or damage to
reputation, slander, negligence, fraud, retaliation, constructive termination;
all Claims for reinstatement; all Claims for punitive or emotional distress
damages; all Claims for wages, bonuses, severance, back or front pay or other
forms of compensation which are based upon or arise from the acts, practices,
transactions, events, and/or facts underlying any wage claim that was or could
have been asserted; all Claims for attorney’s fees and costs and any Claim under
any other statutes of the State of Texas, or other jurisdictions, and the facts,
circumstances, allegations, and controversies relating or giving rise thereto
that have accrued to the date of execution of this Release.

A-2



--------------------------------------------------------------------------------



 



     3. Executive hereby covenants and agrees that Executive will not indirectly
or directly commence, maintain, initiate, prosecute, join in, or in any manner
seek relief through, or cause, encourage, assist, volunteer, advise or cooperate
with any other person to commence, maintain, initiate, prosecute, join in, or in
any manner seek relief through, any action, lawsuit, proceeding, investigation,
charge, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal, or otherwise) against any of the
HealthMarkets Affiliates for or with respect to any of the Claims. Executive
agrees that if Executive commences, maintains, initiates, prosecutes, joins in,
or in any manner seeks relief through, or causes, encourages, assists,
volunteers, advises, or cooperates with any other person in connection with
commencement, maintenance, initiation, prosecution, joinder, or in any manner
seeking relief through, any action, lawsuit, proceeding, investigation, charge,
or claim arising out of, based upon, or relating to any of the Claims, or in any
manner asserts against the HealthMarkets Affiliates, or any of them, any of the
Claims, or any breach of Executive’s promises in this Release, then Executive
shall pay to the HealthMarkets Affiliates, and each of them, all amounts paid to
Executive pursuant to the Transition Services Agreement and all reasonable
attorneys’ fees, expenses, and costs incurred by the HealthMarkets Affiliates,
or any of them, in defending or otherwise responding to said suit, breach or
Claim, except to the extent that he challenges the validity of the Release under
the Age Discrimination in Employment Act, in which case the Company may only
recover such fees and expenses as may be permitted by state and federal law.
     4. Executive agrees to release and discharge the Company and the
HealthMarkets Affiliates, not only from any and all Claims which he could make
on his own behalf, but also those which may or could be brought by any person or
organization, on his behalf for monetary relief, and he specifically waives any
right to recovery, directly or indirectly, in connection with any class or
collective action or representative proceeding in which a claim or claims
against the Company for monetary relief may arise, in whole or in part, from any
event which occurred up through and including the Release Effective Date.
     5. Notwithstanding anything to the contrary in the foregoing provisions,
nothing hereunder shall be deemed to affect, impair, or diminish in any respect
(a) any vested rights or other entitlement Executive may have as of the
Retirement Date under the Company’s 401(k) Savings and Retirement Plan; (b) any
other vested rights or other entitlements Executive may have as of the
Retirement Date under any employee benefit plan or program, including without
limitation any stock option or warrant plan or program, in which Executive has
participated in his capacity as an employee of the Company; (c) Executive’s
right to seek to collect unemployment benefits that Executive may be entitled to
as a result of employment with the Company or Executive’s right to seek to
collect benefits under workers’ compensation insurance, if applicable; or
(d) any indemnity against claims, costs or expenses to which Executive may be
entitled as a result of having served as an officer of the Company or any of its
affiliates pursuant to their respective articles or by-laws; any agreement with
Executive or any policies of insurance the Company or any of its affiliates may
maintain.
     6. The parties understand, agree and intend that, upon execution and
non-revocation of this Release and the commencement of services pursuant to the
Transition Services Agreement, Executive will have received complete
satisfaction of any and all claims, whether known, suspected, or unknown, that
he may have or had against the Company, including under

A-3



--------------------------------------------------------------------------------



 



the Employment Agreement, and he thereby waives any and all relief not
explicitly provided for herein.
     7. Executive acknowledges as follows:
          (a) Executive has carefully read and fully understands all of the
provisions of this Release;
          (b) Executive’s waiver and release of rights and claims as set forth
in the Release is in exchange for valuable consideration which he would not
otherwise be entitled to receive;
          (c) Executive knowingly and voluntarily agrees to all of the terms set
forth in this Release freely, voluntarily, without coercion or duress of any
kind and intending to be legally bound by such terms;
          (d) Executive has been advised by the Company to consult with his own
legal counsel prior to executing and delivering this Release and has been
afforded full and fair opportunity, and hereby is advised in writing, to consult
with an attorney of Executive’s choice prior to executing this Release;
          (e) Executive has been given the opportunity to review and consider
this Release and the terms and provisions set forth herein for a period of at
least 21 days prior to executing and delivering this Release, and in the event
that Executive has executed this Release within less than 21 days of the end of
Executive’s employment with the Company, Executive acknowledges that such
decision was entirely voluntary and that he had the opportunity to consider this
Release for the entire 21-day period;
          (f) Executive and the Company acknowledge that for a period of seven
(7) days from the date that Executive executes this Release (the “Revocation
Period”), he shall retain the right to revoke this Release by written notice
that is received by the Company’s Director of Human Resources of the Company
before the end of such Revocation Period; provided that this Release is not
revoked pursuant to the preceding sentence, this Release shall become effective,
binding, irrevocable and enforceable on the first day after due execution and
delivery of this Release by Executive and the Company on or by which all of the
following conditions shall have been satisfied: (i) the Revocation Period has
expired such that this Release may no longer be revoked or rescinded by either
party; and (ii) the Director of Human Resources of the Company has received an
original copy of this Release, which has been duly and properly executed and
notarized by and on behalf of Executive (the “Release Effective Date”);
          (g) if Executive exercises his right to revoke this Release, this
Release and the Transition Services Agreement shall be null and void ab initio,
and Executive acknowledges and agrees that Executive will forfeit his right to
receive any of the payments and benefits provided for in the Transition Services
Agreement and the Employment Agreement, without affecting the effectiveness of
the termination of Executive’s employment with the Company, and without altering
the termination of Executive’s employment from all offices and any directorships
and any fiduciary positions;

A-4



--------------------------------------------------------------------------------



 



          (h) Executive also acknowledges and agrees that if the Company has not
received Executive’s notice of revocation of this Release prior to the
expiration of the Revocation Period, Executive will have forever waived his
right to revoke this Release, and this Release shall thereafter be enforceable
and have full force and effect;
          (i) in executing this Release, Executive does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, basis, or effect of this Release or
otherwise;
          (j) for the purpose of implementing a full and complete release and
discharge of the Company, Executive expressly acknowledges that the Release is
intended to include in its effect, without limitation, all claims which
Executive does not know or suspect to exist in his favor at the time of
execution hereof, and that this Release contemplates the extinguishment of any
such claim or claims. IN EXECUTING THIS RELEASE, EXECUTIVE EXPRESSLY REPRESENTS
THAT HE IS DOING SO VOLUNTARILY AND OF HIS OWN FREE WILL AND THAT HE IS OF SOUND
MIND AT THE TIME OF SAID EXECUTION.
          (k) Executive represents that he has not filed any complaints or
lawsuits against the Company with any government agency or any court, and that
he will not seek to recover any monetary damages in the future with respect to
Claims that arose prior to the Release Effective Date; provided, however, that
this shall not limit Executive from filing a lawsuit for the sole purpose of
enforcing Executive’s rights under this Release;
          (l) Executive understands that Executive has not released or waived
any rights or claims under the Age Discrimination in Employment Act of 1967 that
may arise after the date of execution and delivery of this Release by all
parties and that the release and waiver of claims contained in this Release are
given by Executive in exchange for additional consideration over and above any
consideration to which Executive was already indisputably entitled; and
          (m) Executive represents and warrants that he has not assigned any
Claims released in this Release.
     IN WITNESS WHEREOF, the parties have executed this Release as of the date
first set forth above.

                                              HEALTHMARKETS, INC.              
                     
 
                                           
By:
              By:                                                   Name:      
        Troy A. McQuagge
 
                                           
 
  Title:                                        
 
                                           
 
  Date:               Date:                        
 
                                           

A-5



--------------------------------------------------------------------------------



 



Schedule B
Excise Tax Gross-up Procedural Provisions
     1. Subject to the provisions of Paragraph 5, all determinations required to
be made under Section 11 of the Transition Services Agreement and this
Schedule C, including whether an Excise Tax is payable by Consultant and the
amount of such Excise Tax and whether a Gross-Up Payment is required to be paid
by the Company to Consultant and the amount of such Gross-Up Payment, if any,
will be made by a nationally recognized accounting firm selected by the Company
(the “National Firm”). The Company will direct the National Firm to submit its
determination and detailed supporting calculations to both the Company and
Consultant within 30 calendar days after the date of termination of Consultant’s
service, if applicable, and any such other time or times as may be requested by
the Company or Consultant. If the National Firm determines that any Excise Tax
is payable by Consultant, the Company will pay the required Gross-Up Payment to
Consultant within five (5) business days after receipt of such determination and
calculations with respect to any Payment to Consultant. If the National Firm
determines that no Excise Tax is payable by Consultant with respect to any
material benefit or amount (or portion thereof), it will, at the same time as it
makes such determination, furnish the Company and Consultant with an opinion
that Consultant has substantial authority not to report any Excise Tax on
Consultant’s federal, state or local income or other tax return with respect to
such benefit or amount. As a result of the uncertainty in the application of
Section 4999 of the Code and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
National Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Paragraph 5 and Consultant thereafter is required to make a payment of any
Excise Tax, Consultant will direct the National Firm to determine the amount of
the Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and Consultant as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, Consultant within five (5) business days after receipt of such
determination and calculations.
     2. The Company and Consultant will each provide the National Firm access to
and copies of any books, records and documents in the possession of the Company
or Consultant, as the case may be, reasonably requested by the National Firm,
and otherwise cooperate with the National Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Paragraph 1. Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and Consultant.
     3. The federal, state and local income or other tax returns filed by
Consultant will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by
Consultant. Consultant will report and make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of Consultant’s federal income tax return
as filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of Consultant’s federal income tax return, or

B-1



--------------------------------------------------------------------------------



 



corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, Consultant
will within five (5) business days pay to the Company the amount of such
reduction.
     4. The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by Paragraph 1
will be borne by the Company. If such fees and expenses are initially paid by
Consultant, the Company will reimburse Consultant the full amount of such fees
and expenses within five (5) business days after receipt from Consultant of a
statement therefor and reasonable evidence of Consultant’s payment thereof.
     5. Consultant will notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification will be given as promptly as practicable but no later than 10
business days after Consultant actually receives notice of such claim and
Consultant will further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by Consultant). Consultant will not pay such claim prior to the expiration
of the 30-calendar-day period following the date on which Consultant gives such
notice to the Company or, if earlier, the date that any payment of amount with
respect to such claim is due. If the Company notifies Consultant in writing
prior to the expiration of such period that it desires to contest such claim,
Consultant will:
     (a) provide the Company with any written records or documents in
Consultant’s possession relating to such claim reasonably requested by the
Company;
     (b) take such action in connection with contesting such claim as the
Company reasonably requests in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
     (c) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (d) permit the Company to participate in any proceedings relating to such
claim;
     provided, however, that the Company will bear and pay directly all costs
and expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Consultant, on an after-tax basis,
for and against any Excise Tax or income or other tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Paragraph 5, the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that Consultant may participate therein at Consultant’s own
cost and expense) and may, at its option, either direct Consultant to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and Consultant agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial

B-2



--------------------------------------------------------------------------------



 



jurisdiction and in one or more appellate courts, as the Company determines;
provided, however, that if the Company directs Consultant to pay the tax claimed
and sue for a refund, the Company will advance the amount of such payment to
Consultant on an interest-free basis and will indemnify and hold Consultant
harmless, on an after-tax basis, from any Excise Tax or income or other tax,
including interest or penalties with respect thereto, imposed with respect to
such advance; and provided further, however, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Consultant
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of any such
contested claim will be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder, and Consultant will be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     6. If, after the receipt by Consultant of an amount advanced by the Company
pursuant to Paragraph 5, Consultant receives any refund with respect to such
claim, Consultant will (subject to the Company’s complying with the requirements
of Paragraph 5) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after any taxes applicable thereto).
If, after the receipt by Consultant of an amount paid by the Company pursuant to
Paragraph 5, a determination is made that Consultant is not entitled to any
refund with respect to such claim and the Company does not notify Consultant in
writing of its intent to contest such denial or refund prior to the expiration
of 30 calendar days after such determination, then such payment will be forgiven
and will not be required to be repaid and the amount of any such payment will
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid by the Company to Consultant pursuant to Section 11 and this Schedule C.
     7. The provisions of this Paragraph 7 shall apply to any transaction other
than the Merger. Notwithstanding any provision of the Transition Services
Agreement to the contrary, but giving effect to any redetermination of the
amount of Gross-Up payments otherwise required by this Schedule C, if (A) but
for this sentence, the Company would be obligated to make a Gross-Up Payment to
Consultant, (B) the aggregate “present value” of the “parachute payments” to be
paid or provided to Consultant under the Transition Services Agreement or
otherwise does not exceed 1.10 multiplied by three times Consultant “base
amount,” then the payments and benefits to be paid or provided under the
Transition Services Agreement will be reduced (or repaid to the Company, if
previously paid or provided) to the minimum extent necessary so that no portion
of any payment or benefit to Consultant, as so reduced or repaid, constitutes an
“excess parachute payment.” For purposes of this Paragraph 7, the terms “excess
parachute payment,” “present value,” “parachute payment,” and “base amount” will
have the meanings assigned to them by Section 280G of the Code. The
determination of whether any reduction in or repayment of such payments or
benefits to be provided under the Transition Services Agreement is required
pursuant to this Paragraph 7 will be made at the expense of the Company by the
National Firm. Appropriate adjustments will be made to amounts previously paid
to Consultant, or to amounts not paid pursuant to this Paragraph 7, as the case
may be, to reflect properly a subsequent determination that Consultant owes more
or less Excise Tax than the amount previously determined to be due. In the event
that any payment or benefit intended to be provided under the Transition
Services Agreement or otherwise is required to be reduced or repaid pursuant to
this Paragraph 7, Consultant will be entitled to designate the payments and/or
benefits to be so reduced or repaid in order to give effect to this Paragraph 7.
The Company will

B-3



--------------------------------------------------------------------------------



 



provide Consultant with all information reasonably requested by Consultant to
permit Consultant to make such designation. In the event that Consultant fails
to make such designation within 10 business days prior to the Termination Date
or other due date, the Company may effect such reduction or repayment in any
manner it deems appropriate.

B-4



--------------------------------------------------------------------------------



 



Schedule C

HIPAA Business Associate Agreement

[See Attached]

C-1